Title: III. Thomas Jefferson to the Rev. William Smith, 19 February 1791
From: Jefferson, Thomas
To: Smith, Rev. William



Dear Sir
Philadelphia Feb. 19. 1791.

I feel both the wish and the duty to communicate, in compliance with your request, whatever, within my knowledge, might render justice to the memory of our great countryman Dr. Franklin, in whom Philosophy has to deplore one of it’s principal luminaries extinguished. But my opportunities of knowing the interesting facts of his life have not been equal to my desire of making them known. I could indeed relate a number of those bons mots, with which he was used to charm every society, as having heard many of them. But these are not your object. Particulars of greater dignity happened not to occur during his stay of nine months after my arrival in France.
A little before that, Argand had invented his celebrated lamp, in which the flame is spread into a hollow cylinder, and thus brought into contact with the air within as well as without. Doctr. Franklin had been on the point of the same discovery. The idea had occurred to him; but he had tried a bull-rush as a wick, which did not succeed. His occupations did not permit him to repeat and extend his trials to the introduction of a larger column of air than could pass through the stem of a bull-rush.
The Animal magnetism too of the Maniac, Mesmer, had just recieved it’s death’s wound from his hand in conjunction with his brethren of the learned committee appointed to unveil that compound of fraud and folly. But after this, nothing very interesting was before the public, either in philosophy or politicks, during his stay: and he was principally occupied in winding up his affairs there.
I can only therefore testify in general that there appeared to me more respect and veneration attached to the character of Doctor Franklin in France than to that of any other person in the same country, foreign or native. I had opportunities of knowing particularly how far these sentiments were felt by the foreign Ambassadors and ministers at the court of Versailles. The fable of his capture by the Algerines, propagated by the English news-papers,  excited no uneasiness; as it was seen at once to be a dish cooked up to the palate of their readers. But nothing could exceed the anxiety of his diplomatic brethren, on a subsequent report of his death, which, tho’ premature, bore some marks of authenticity.
I found the ministers of France equally impressed with the talents and integrity of Doctr. Franklin. The Ct. de Vergennes particularly gave me repeated and unequivocal demonstrations of his entire confidence in him.
When he left Passy, it seemed as if the village had lost it’s Patriarch. On taking leave of the court, which he did by letter, the king ordered him to be handsomely complimented, and furnished him with a litter and mules of his own, the only kind of conveyance the state of his health could bear.
No greater proof of his estimation in France can be given than the late letters of condoleance on his death from the National assembly of that country, and the community of Paris, to the President of the U.S. and to Congress, and their public mourning on that event. It is I believe the first instance of that homage having been paid by a public body of one nation to a private citizen of another.
His death was an affliction which was to happen to us at some time or other. We had reason to be thankful he was so long spared: that the most useful life should be the longest also: that it was protracted so far beyond the ordinary span allotted to man, as to avail us of his wisdom in the establishment of our own freedom, and to bless him with a view of it’s dawn in the east, where they seemed till now to have learned every thing, but how to be free.
The succession to Dr. Franklin at the court of France, was an excellent school of humility. On being presented to any one as the Minister of America, the common-place question, used in such cases, was ‘c’est vous, Monsieur, qui remplace le Docteur Franklin?’ ‘It is you, Sir, who replace Doctor Franklin?’ I generally answered ‘no one can replace him, Sir; I am only his successor.’
These small offerings to the memory of our great and dear friend, whom time will be making greater while it is spunging us from it’s records, must be accepted by you, Sir, in that spirit of love and veneration for him in which they are made: and not according to their insignificance in the eyes of a world, who did not want this mite to fill up the measure of his worth.—I pray you to accept in addition assurances of the sincere esteem and respect with which I have the honor to be, Sir, your most obedient & most humble servant,

Th: Jefferson

 